20121DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the non-finality of the rejection of the last Office action is persuasive and, therefore, the non-finality of that action is withdrawn.

The arguments submitted on 10/11/2021 have been entered to the record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Eric Jensen on 11/16/2021.

Please amend claims 1-21 as follows:

1.	(Currently Amended) A method comprising:

	sending, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, aggregation device instructions to grant the exception to packets associated with the subscriber device that flow through the aggregation device, the aggregation device instructions including information that identifies the first subscriber network, information for identifying packets as being associated with the subscriber device, and a maximum bandwidth to be accorded the subscriber device; and
	sending, to a network gateway device that serves as a network gateway for the first subscriber network, gateway device instructions to associate packets associated with the subscriber device with information for identifying the packets as being associated with the subscriber device.

2.	(Original) The method of claim 1 wherein the exception is to be granted upon a triggering event detected at a future point in time.

3.	(Original) The method of claim 2 wherein the triggering event comprises a specified date and time.

4.	(Original) The method of claim 3 wherein the network constraint comprises a predetermined bandwidth constraint associated with the first subscriber network, and wherein the exception comprises providing the subscriber device a bandwidth greater than the predetermined bandwidth constraint associated with the first subscriber network for a predetermined timeframe.  

5.	(Cancelled)



7.	(Original) The method of claim 6 wherein the network constraint comprises a predetermined bandwidth constraint associated with the first subscriber network, and wherein the exception comprises providing the subscriber device a bandwidth greater than the predetermined bandwidth constraint associated with the first subscriber network while the subscriber device is communicating with the identified service.

8-9.	(Cancelled)

10.	(Currently Amended) The method of claim [[9]] 1 wherein the information for identifying the packets as being associated with the subscriber device comprises a set of port numbers.

11.	(Currently Amended) The method of claim [[9]] 1 wherein the information for identifying the packets as being associated with the subscriber device comprises a packet flow identifier that identifies a packet flow associated with the subscriber device.

12.	(Cancelled)

13.	(Original) The method of claim 1 wherein the aggregation device comprises one of a cable modem termination system, a digital subscriber line access multiplexer, and a fiber aggregation node.

14.	(Original) The method of claim 1 wherein the gateway device instructions identify the subscriber device and a set of port numbers.

15.	(Cancelled)

16.	(Currently Amended) The method of claim 1 further comprising:
	determining, by the network manager, that the subscriber device has connected to a second subscriber network of the plurality of subscriber networks;
	sending, to an aggregation device that is coupled to the second subscriber network, aggregation device instructions that indicate that [[the]] packets associated with the subscriber device that flow through the aggregation device that is coupled to the second subscriber network be granted the exception; and
	sending, to a network gateway device that serves as a network gateway for the second subscriber network, gateway device instructions to associate the packets associated with the subscriber device with the information for identifying the packets as being associated with the subscriber device.

17.	(Original) The method of claim 1 wherein the exception is granted upon a triggering event and for a period of time until a terminating event occurs, and further comprising:
determining that the terminating event has occurred; and
in response to determining that the terminating event has occurred:
sending, to the aggregation device, instructions that revoke the exception; and
sending, to the network gateway device, instructions that revoke the exception.

18.	(Currently Amended) The method of claim 1 wherein the aggregation device instructions identify 
	wherein the gateway device instructions identify the subscriber device, the first set of port numbers, and the second set of port numbers, and information that instructs the network gateway device to associate all packets originating from the subscriber device with port numbers from the first set of port numbers, and to associate all packets originating from every other device connected to the first subscriber network other than the subscriber device with port numbers from the second set of port numbers.

19.	(Currently Amended) A computing device, comprising:
a memory; and
a processor device coupled to the memory, the processor device configured to:
	determine that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network;
	send, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, aggregation device instructions to grant the exception to packets associated with the subscriber device that flow through the aggregation device, the aggregation device instructions including information that identifies the first subscriber network, information for identifying packets as being associated with the subscriber device, and a maximum bandwidth to be accorded the subscriber device; and
	send, to a network gateway device that serves as a network gateway for the first subscriber network, gateway device instructions to associate packets associated with the subscriber device with information for identifying the packets as being associated with the subscriber device.

20.	(Currently Amended) A non-transitory computer-readable storage medium that includes instructions configured to cause a processor device to:
	determine that a subscriber device associated with a first subscriber network of a plurality of subscriber networks is to be granted an exception to a network constraint of the first subscriber network;
	send, to an aggregation device that is coupled to a set of subscriber networks including the first subscriber network, aggregation device instructions to grant the exception to packets associated with the subscriber device that flow through the aggregation device, the aggregation device instructions including information that identifies the first subscriber network, information for identifying packets as being associated with the subscriber device, and a maximum bandwidth to be accorded the subscriber device; and
	send, to a network gateway device that serves as a network gateway for the first subscriber network, gateway device instructions to associate packets associated with the subscriber device with information for identifying the packets as being associated with the subscriber device.

21.	(Currently Amended) The method of claim 1 wherein the aggregation device instructions identify a first set of port numbers from a plurality of different port numbers that correspond to packets associated with the subscriber device 
	wherein the gateway device instructions identify the subscriber device, the first set of port numbers and information that instructs the network gateway device to associate all packets originating from the subscriber device with port numbers from the first set of port numbers.

Response to Arguments

Applicant’s arguments, please see pages 8-14, filed on 10/11/2021, with respect to claims 1-21 have been fully considered, and in light of the claims amendments Applicant has agreed to, are persuasive. The previous objections and rejections have been withdrawn.

Allowable Subject Matter

Claims 1-4, 6-7, 10-11, 13-14, and 16-21 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIET TANG/
Primary Examiner, Art Unit 2469